Monell, J.
The only punishment or reproof which this court can administer to the plaintiff’s attorneys upon this motion is, to impose upon them personally the payment of the costs of the motion. It is doubtful if their misconduct is such as would authorize the punishment prescribed by the statute concerning contempts (2 R. S. 534), especially, *384as such misconduct was hot committed in the presence of the court, and the proof at present before me is not, perhaps, sufficient, and the motion is to dissolve the injunction, and not to attach for a contempt. Enough, however, is before me to show what has been done, and it seems to me that the course which has been pursued by the plaintiff’s attorneys in this case, deserves some further reproof than this court has the power to administer upon this application.
The course of practice pursued by such attorneys was unusual, unauthorized, and irregular in every particular. It disturbed and impeded the Just and orderly practice in the action. It was a palpable violation of a standing rule of court (Rule 23), and a contempt for the order which had been previously made.
The decision dissolving the first injunction was res judicata, and no subsequent application, upon the same papers, could be made for another injunction ; and the only remedy of the plaintiff was to appeal from such decision, or to ask for' leave to renew his motion.
• Instead of seeking one or the other of these remedies, the attorneys procured a fresh injunction, in a manner, to my mind, most improper and reprehensible; and their act was not only injurious to the parties to the action, but was degrading to the learned profession of which they are members.
But this court has not the power to reach offenders of this kind in the effectual manner that is possessed by another tribunal, and I can, therefore, do no more, as the matter now stands, than to express, as I do most emphatically, my condemnation of conduct which is, as I believe, wholly without justification or excuse, and leave on record the facts, as they have been disclosed before me, to be employed, if it shall be proper, in aid of any desire there may be to relieve the legal profession of the odium which_ truly.or untruly, it'is so largely charged, rests upon it.